DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 03/01/2021 has been received.
Election/Restrictions
Applicant's election with traverse of Group VIII, claim 58 (and linking claims) in the reply filed on 09/23/2020 is acknowledged.  The traversal is on the ground(s) that rat and mouse are not distinct inventions. The Examiner agrees and is hereby rejoining Groups VII and VIII.  Applicant argues that the method of making the rodents does not impose additional search burden and that there is significant overlap. This is not found persuasive because there are multiple methods of making transgenic mice and the technologies for making transgenic mice and rats do differ. Claim 60 is so broad as to encompass multiple different technologies of making a rodent and the methods can result in chimeric rodents as opposed to germline transgenics. 
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claim 109 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The ES cell of claim 109 has multiple uses in addition to making a rodent. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 109 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 60-66, 78,88-89 and 109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2020.
Claims 1,5,33-35,37-38,57-58,94-108 are under consideration.

Claim Objections
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,33,35,37-38,57-58,94-108  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed genetically modified rodent comprising in its genome, a replacement of the genes encoding endogenous C1qa, C1qb and C1qc with a nucleic acid encoding chimeric C1qa, C1qb and C1qc , does not reasonably provide enablement for the claimed rodent whereby the endogenous genes are not replaced.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The nature of the invention relates to a genetically modified rodent whose genome comprises a replacement of the genes encoding C1qa, C1qb and C1qc with chimeric genes encoding human globular portions of the subunits and endogenous rodent subunits so that the globular portion, outside the cell can interact with potential human therapeutic.
The claims are broad in that they fail to require the endogenous C1q subunit genes be replaced with the chimeric counterparts. 
Kishore (2004, Trends in Immunology, 25:551-561; IDS) discusses the structure C1q complex. It is a highly complex complex. The complex if comprised of 18 subunits, 6 each of 

    PNG
    media_image1.png
    491
    698
    media_image1.png
    Greyscale


Given the guidance of Kishore, it would not be readily predictable to the skilled artisan that a mixture of mouse and human globular domains would fold properly to form a functional complex. Thus, if both endogenous rodent and chimeric subunits are produced in the cell, various combinations of complexes would form with some subunits being mouse and others being chimeric. It would not be predictable that functional complex would form in this case. replacement of the endogenous sequences with chimeric sequences and all 3 subunits should be replaced to form a functional complex. 
Therefore, given that the state of the art support a high degree of complexity in the assembly of the C1q protein and the specification only support functional chimeric complexes where all three subunits are chimeric and no endogenous subunits are expressed, the specification is not enabling for the full breadth of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632